IN THE
                         TENTH COURT OF APPEALS

                               No. 10-16-00365-CV

CLYDE F. HILL,
                                                          Appellant
v.

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER
TO CHASE HOME FINANCE, LLC,
                                                          Appellees



                      From the County Court at Law No. 1
                          McLennan County, Texas
                         Trial Court No. 20160637CV1


                   ORDER GRANTING REHEARING


      We dismissed this appeal for failure to pay the filing fees. See Hill v. JP Morgan

Chase Bank, N.A., No. 10-16-00365-CV, 2016 Tex. App. LEXIS 12945 (Tex. App.—Waco

Dec. 7, 2016, no pet. h.). Appellant paid the fees and filed a motion for rehearing. We
requested a response to the motion for rehearing from appellees but no response has been

filed.

         We grant appellant’s motion for rehearing and withdraw the opinion and

judgment dated December 7, 2016.

         The reporter’s record has not been filed.    Appellant’s counsel should take

appropriate steps to bring this ruling to the attention of the reporter so that the record

will be filed without further delay.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; opinion and judgment withdrawn
Order issued and filed January 25, 2017




Hill v. JPMorgan Chase Bank                                                         Page 2